Citation Nr: 1211733	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  06-31 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for a pulmonary disorder, including pneumonia.

2. Entitlement to service connection for residuals of a right hand injury.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1958 until May 1960 with the Air Force.  An October 2005 Deferred Rating Decision reported that the Veteran also served with the Army Reserves, on inactive duty from January 17, 1957 to February 15, 1957; on active duty from February 16, 1957 to August 15, 1957; and on inactive duty on January 13, 1958.  Active duty for training from January 14, 1958 to February 12, 1958 was not verified.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In March 2008 and November 2010, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, and it now returns to the Board for appellate review. 

In January 2008, the Veteran testified at a hearing before the undersigned, via videoconference.  A transcript of the hearing is associated with the claims file.

The issue of entitlement to service connection for residuals of a right hand injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran has a current respiratory system diagnosis of chronic obstructive pulmonary disease (COPD).

2. COPD did not have its onset during service and is not the result of disease or injury incurred during the Veteran's military service.


CONCLUSION OF LAW

COPD was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Stegall Considerations

The Board observes that this case was remanded by the Board in March 2008 and November 2010.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the first remand was to obtain additional service treatment records, and the second remand was issued to ensure compliance with the first remand, namely so that a supplemental statement of the case (SSOC) properly re-adjudicating the claims could be issued.  A review of the post-remand record shows that multiple requests were made for service treatment records, including records from Fort Jackson hospital and that an SSOC was sent that re-adjudicated the claims on the merits.  Therefore, the Board determines that the AOJ substantially complied with the Board's orders in the March 2008 and November 2010 remands, and that the Board may now proceed with adjudication of the claims.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claims and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable AOJ decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with a VCAA notification letter in December 2005, prior to the initial unfavorable AOJ decision issued in May 2006.  

The Board observes that the pre-adjudicatory VCAA notice informed the Veteran of the type of evidence necessary to establish service connection, how VA would assist him in developing his claim, and his and VA's obligations in providing such evidence for consideration.  Additionally, a March 2006 letter informed him of how to substantiate disability ratings and effective dates.  Therefore, the Board finds that the Veteran was provided with all necessary notice under VCAA prior to the initial adjudication of his claim. 

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claims, has been satisfied.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing him with a VA examination.  The Veteran's active duty service treatment records, VA medical records, and private medical records were reviewed by both the AOJ and the Board in connection with adjudication of his claim.  

Service treatment records from the Veteran's active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) were not available, having been destroyed in the 1973 fire at the St. Louis records repository.  The Board acknowledges that, in cases where VA is unable to obtain some or all of the Veteran's service treatment records, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim has been undertaken with this duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  The record reflects additional requests to the National Personnel Records Center (NPRC) for service treatment records, hospital records, and related morning reports.  Each search yielded a negative response, and the Veteran testified that he did not have service records related to his reported hospitalization for pneumonia in 1957.  With these facts, in mind, the Board finds that further efforts to identify and locate possible copies of the Veteran's service treatment records would only serve to unnecessarily delay the Board's decision with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426,430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to decide the claim.  In this case, the Board finds that a current VA examination to determine whether the Veteran has a respiratory disorder that is a result of his military service is not necessary to decide his claim.  The medical records associated with the file do not show a current diagnosis of pneumonia or of a disorder that is residual to pneumonia.  Although the record reflects that the Veteran was treated for pneumonia once post-service, this diagnosis and treatment are not contemporaneous with the appeal period.  The only pulmonary diagnosis that is current is COPD, which is shown in relation to post-service medical complaints.  Therefore, without evidence of a current diagnosis of pneumonia or that is a residual to pneumonia, the Board finds that a VA examination is not necessary.  Based on these facts, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's service connection claim.

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

IV. Service Connection

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

For VA compensation purposes, service includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury, incurred or aggravated in the line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); § 38 C.F.R. § 3.6.  Active duty is full time duty in the Armed Forces other than active duty for training.  Id.  With regard to National Guard service, active duty for training is full time duty performed under 32 U.S.C. §§ 316, 502, 503, 504, or 505 or the prior corresponding provisions of law.  Id.  Inactive duty for training is duty other than full-time duty performed under the same provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505 or the prior corresponding provisions of law.  Id.       

The Veteran contends that he has a current disability of the lungs that is a result of residuals of pneumonia he had during military service.  Therefore, he argues that service connection is warranted for pneumonia.

The Veteran filed his claims in September 2005.  The Board observes that the record shows a diagnosis of pneumonia in February 2005; the Veteran was treated and discharged from the hospital in March 2005.  There is no further reference to pneumonia in post-service treatment records.  Thus, there is no diagnosis of pneumonia during the appeal period.  The only pulmonary diagnosis discussed in treatment records dated within the appeal period is chronic COPD.  Therefore, the Board determines that the Veteran has a current diagnosis of a pulmonary disorder for the purposes of this decision, namely COPD.  
However, there is no competent evidence of any lung complaint, treatment, or diagnosis during service.  The Veteran contends that he was hospitalized sometime between February 1957 and May 1957 for pneumonia at Fort Jackson Army Hospital.  As indicated, the records from this period of service are not available.  Further, a statement by JK, a fellow service member, indicates that the Veteran was hospitalized during 1957 for pneumonia.  However, the Board observes that the Veteran's February 1958 enlistment examination does not mention any history of treatment for a pulmonary disorder or breathing problems.  The Veteran denied having had shortness of breath, frequent cough or any symptoms of the respiratory system.  The clinical examination was normal.  The remaining active duty service treatment records also do not mention any such symptoms, and his clinical examination at separation was normal as well.

Further, the first reference to any lung symptoms in the post-service evidence was in January 1988, almost 28 years after discharge.  The lapse in time between service and the first complaints and diagnoses weighs against the Veteran's claim.  The Board may, and will, consider in its assessment of service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  

In January 1988, The Veteran underwent a right upper lobe thoracotomy when his lung collapsed.  The associated discharge summary notes that the pneumothorax was probably the result of cardiac massage performed in the Emergency room for treatment of an episode of syncope a month before.  The past medical history did not include any complaint, treatment, or diagnosis related to the pulmonary system or any current medical problems.       

The next relevant treatment record is dated in June 2001 when the Veteran was seen for a cough and diagnosed with lung cancer, resulting in a left lung thoracotomy.  His COPD was first diagnosed in the months following the surgery due to shortness of breath that had become worse since the surgery.  The aforementioned incidence of pneumonia occurred several years later in February and March 2005.  Subsequent treatment records only note COPD as a current diagnosis, and chest imaging was unremarkable except for the expected post-operative changes.  

There is no competent evidence associating the Veteran's currently diagnosed COPD or, in fact, any of his post-service pulmonary symptoms with his military service.  The only evidence in support of this contention is the Veteran's assertions.  Under certain circumstances, lay statements may serve to support a claim for service connection by suggesting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  While the Veteran is competent to say that he was hospitalized for pneumonia in service, he is not competent to associate his current disability with such incident.  The Board notes the Veteran's claims that his collapsed lung in January 1988 was related to pneumonia, but this assertion is in direct contrast to the discharge summary with respect to causation.  Additionally, the Veteran's service treatment records belie his claims that his self-reported pneumonia had residuals that resulted in his current COPD.  Moreover, the post-service treatment evidence indicates that the COPD and associated symptoms developed as sequelae to the diagnosed and treated lung cancer.  Therefore, the Board determines that the Veteran's statements are insufficient to support a finding of a relationship between his military service and his COPD.
    
In light of these facts, the Board finds that the requirements to establish service connection are not met in this case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by the above discussion, the preponderance of the evidence is against a connection between the Veteran's current pulmonary disorder and his military service.  Therefore, his claim must be denied.




ORDER

Service connection for a pulmonary disorder, including pneumonia, is denied. 


REMAND

The Board's review of the evidence with respect to the claimed right hand injury residuals indicates that another remand is necessary.  The Board apologizes to the Veteran for the continued delay. 

The Veteran contends that he suffered a cut to his right hand during basic training that has resulted in disability of the hand.  The Veteran's service treatment records are incomplete with records from his periods of active duty and inactive duty for training being unavailable; however, he is competent to describe an injury to his hand.  Further, the Board notes that the Veteran's May 1960 service separation examination reflects that he had a two-inch scar on an unspecified digit on his right hand.  Additionally, treatment evidence during the appeal period shows that the Veteran had a right hand deformity and was treated for Dupuytren's contracture of the right middle finger.  Even if the digit injured in service was not the right middle finger, the Veteran's scar may still be present.  Thus, there is competent evidence of a current disability and an in-service event that relate to the Veteran's claim.  Accordingly, the Board finds that a remand is necessary to afford the Veteran a VA examination for this claim.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination in order to ascertain the existence and etiology of his claimed residuals of right hand injury.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

Is it at least as likely as not (50 percent probability or greater) that any current disability of the right hand and fingers, including any scar, exhibited by the Veteran currently, i.e., at the time he filed his claim in September 2005 to the present, is related to an in-service injury to the right hand as described by the Veteran?
		
A rationale for any opinion advanced should be provided.  The examiner should also state what sources were consulted in forming the opinion.  

The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  The claims folder must include a copy of the notification sent to the Veteran advising him of the time, date, and location of the scheduled VA examination.  This must also reflect that it was sent to the last known address of record.  If the notification is returned as undeliverable, this must also be included in the claims folder.

2. After completing the above actions, the AOJ should conduct any other development indicated by any response received as a consequence of the actions taken in the preceding paragraph.

3. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence and the claim should be readjudicated.  If any benefit sought is not resolved to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


